 


113 HR 3510 IH: SUCCESS Act
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3510 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Ms. Bass (for herself, Mr. Scott of Virginia, Mr. Danny K. Davis of Illinois, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Higher Education Act of 1965 to repeal the suspension of eligibility for grants, loans, and work assistance for drug-related offenses. 
 
 
1.Short titleThis Act may be cited as the Stopping Unfair Collateral Consequences from Ending Student Success Act or SUCCESS Act.  
2.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses 
(a)RepealSubsection (r) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is repealed. 
(b)Conforming amendmentsThe Higher Education Act of 1965 is amended— 
(1)in section 428(b)(3) (20 U.S.C. 1078(b)(3))— 
(A)in subparagraph (C), by striking 485(l) and inserting 485(k); and 
(B)in subparagraph (D), by striking 485(l) and inserting 485(k); 
(2)in section 435(d)(5) (20 U.S.C. 1085(d)(5))— 
(A)in subparagraph (E), by striking 485(l) and inserting 485(k); and 
(B)in subparagraph (F), by striking 485(l) and inserting 485(k);   
(3)in section 484 (20 U.S.C. 1091), by redesignating subsections (s) and (t) as subsections (r) and (s), respectively; and 
(4)in section 485 (20 U.S.C. 1092)— 
(A)by striking subsection (k); and 
(B)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively. 
 
